No. 88-415
                                                   88-422

                        IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                  NO. 88-415
KIM RIVERA,
                                 Petitioner and Respondent,
           -vs-
JANET E. ESCHLER, Justice of the Peace,
Justice Court, YELLOWSTONE COUNTY,
MONTANA,
              Respondent and Appellant.
                                NO. 88-422
STATE, ex rel., TERRY VUKASIN,
              Plaintiff and Respondent,
       -vs-
THE JUSTICE COURT OF YELLOWSTONE COUNTY,
MONTANA, and JANET E. ESCHLER, JUSTICE OF
THE PEACE,
              Defendants and Appellants.

APPEAL FROM:                     The District Court of the Thirteenth Judicial District,
                                 In and for the County of Yellowstone,
                                 The Honorable Robert Holmstrom, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
              Harold Hanser, County Attorney, David Hoefer, Deputy,
              Billings, Montana (88-415 & 88-422)
       For Respondent:
              Scott Gratton; Anderson, Brown Law Firm, Billings,
              Montana   (88-415)
              Addison Sessions; Thompson & Sessions, Billings,
        cy    Wontana (88-422)
              4.
               1
                   M             "       4
                                         >
                   -I
                                 . .
                                 .
            r--4
                    -
                             b i
                                                   Submitted:   December 9, 1988
    F;7
            ,
            .
            mu_.
            Cf<
                    _        .       .

                                     1               Decided:   January 10, 1989
    L...



               .J       >-
                        -.-
                        --                       ED SMITH
           c7r
           c:*          .-
                        t
                        -)
                        -L                         Clerk
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.


      This case comes to us from the issuance of a writ of
certiorari by the Honorable Robert Holmstrom, Thirteenth
Judicial District Court, Montana, annulling an order entered
by the appellant, Janet Eschler, Justice of the Peace,
Yellowstone County. We affirm.
      On September 23, 1986, the respondent, Kim Rivera, was
found guilty of driving a motor vehicle under the influence
of alcohol.    Appellant Janet Eschler, Yellowstone County
Justice of the Peace, sentenced the respondent to a one-year
suspended sentence, imposed a fine of $400, required
respondent to complete the Rimrock Foundation DUI school and
"treatment as necessary."  At the completion of counseling,
respondent engaged in an exit interview. On the basis of the
interview, Rimrock Foundation counselors recommended the
respondent enroll in an inpatient treatment facility.     On
February 4, 1987, appellant ordered the respondent to fol-low
the recommendations of the counselor at the            Rimrock
Foundation and perform the following:
           (a) That the defendant enroll in a
           licensed chemical dependency center;

           (b) That the defendant abide by all
           aftercare recommendations made by the
           facility upon completion of treatment;
          (c) That the defendant abstain from all
          use of alcohol and drugs;
          (d) That the defendant appear before
          this court on February 9, 1987, at 4 : 3 0
          p.m. At this time defendant shall state
          to the court the place and date of his
          treatment enrollment.  All arrangements
          must be made by said date or cause a
          warrant to be issued, and defendant
          incarcerated.
The respondent petitioned the District Court to exercise
certiorari. On May 26, 3988, District Court Judge Holmstrom
annulled the order, finding appellant lacked jurisdiction to
modify the initial sentence.
      The   facts   and  procedure   in~rolving the    second
respondent, Terry Vukasin, are directly analogous to the
Rivera case. Pursuant to a sentencing order dated November
30, 1987, Vukasin completed an alcohol treatment program. On
January 21, 1988, Justice Eschler directed Vukasin to follow
recommendations of Rimrock Foundation counselors, enroll in a
licensed chemical dependency treatment center and attend
aftercare treatment. On June 20, 1988, District Court Judge
G. Todd Baugh deferred to Judge Holmstrom's decision in the
Rivera case and directed the January 21, 1988 order annulled.
The appellant's motion for consolidation acknowl.edges the
analogous nature of the two cases.
      Appellant presents a single issue on appeal:
          1. Did Justice of the Peace Eschler have
          jurisdiction,    pursuant    to   section
          61-8-714(4), MCA, to order respondents,
          both convicted of the offense of driving
          under the influence of alcohol, to enroll
          in a licensed chemical dependency center,
          to abstain from all use of alcohol and
          drugs, and to abide by all aftercare
          recommendations made by the facility upon
          the completion of treatment?
     In addition, respondents question the constitutionality
of the orders, alleging a violation of their due process
rights by the disallowance of a hearing and counsel prior to
sentencing. Because this appeal can be decided solely on the
question of statutory authority, we need not address
respondents' constitutional argument.
      Section 61-8-714, MCA, provides in pertinent part:
           61-8-714. Penalty for driving under the
           influence of alcohol or drugs.   (I) A
           person convicted of a violation of
           61-8-401    shall   be     punished
           imprisonment in the county jail for not
           less than 24 consecutive hours or more
           than 60 days, and shall be punished by a
           fine of not less than. $100 or more than
           $500 . . .


           (4) In    addition   to  the   punishment
           provided in this section, regardless of
           disposition, the defendant shall complete
           an alcohol information course at an
           alcohol treatment program approved by the
           department of institutions, which may
           include alcohol or drug treatment, or
           both, if considered necessary by the
           counselor conducting the program.    Each
           counselor providing such education or
           treatment shall, at the commencement of
           the education or treatment, notify the
           court that the defendant has been
           enrolled   in a course or treatment
           program.    If the defendant fails to
           attend the course or the treatment
           program, the counselor shall notify the
           court of the failure.
Appellant contends the language of § 61-8-714(4), MCA, allows
for continuing authority to modify respondents' sentences,
claiming the subsequent order is necessary to enforce the
sentencing statute.      This Court does not agree with
appellant's interpretation.
      This Court has consistently held that " [olnce a valid
sentence has been pronounced, the court imposing the same is
lacking in jurisdiction to vacate or modify the sentence,
except as otherwise provided by statute.    . ." State v.
Porter (1964), 143 Mont. 528, 540, 391 P.2d 704, 711;
Wilkinson v. State (1983), 205 Mont. 237, 667 P.2d 413. For
example, we found such specific authorization in S 46-18-203,
MCA, previously 95-2206, RCM (1947):
          [A] judge, magistrate, or justice of the
          peace who has suspended the execution of
          a sentence or deferred the imposition of
          a   sentence   of    imprisonment   under
          46-18-201    ...  is authorized in his
          discretion to revoke the suspension or
          impose a sentence and orderLthe person
          committed.     He may     also, in his
          discretion, order the prisoner placed
          under the jurisdiction of the department
          of institutions as provided by law -   or
          retain   such   jurisdiction   with   the
          court. . . (Emphasis added.)
The plain meaning of the statute gave the district court
three mutually    exclusive alternatives for handling      a
defendant who violated the terms of his probation, and could
thereby modify the sentence.   State v. Downing (1979), 181
Mont. 242, 593 P.2d 43. "While [the alternatj-ves] give the
District Court some latitude in dealing with probation
violators, they do not vest the court with completely
unbridled discretion." Downing, 593 P.2d at 45.   The
explicit authorization necessary to modify the original
sentence is notably absent in the present case.
      Section 61-8-714, MCA, contemplates all punishment and
treatment he contained in the original order.      Any other
interpretation, we believe, would amount to an improper
exercise of jurisdiction. Therefore, we conclude that upon
imposition of the valid sentence, the appellant's aut-hority
to vacate or modify the sentence ceased.
      Affirmed.
                                     A
We concur:
                A


  ief Justice